Citation Nr: 9925405	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  94-38 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected diabetes mellitus, rated 20 percent 
disabling  

WITNESS AT HEARING

The veteran


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1991.

The appeal arises from the June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, in pertinent part granting service 
connection for diabetes mellitus and assigning a 20 percent 
rating for that disability.  

A Board of Veterans' Appeals (Board) hearing was conducted in 
Washington, D.C., in January 1997.  

The Board, in February 1997, remanded the case to obtain 
current medical records of treatment for the veteran's 
diabetes mellitus, and to obtain a VA examination.  The Board 
remanded the case again in September 1998 because all of the 
development had not been completed.  Following RO 
development, the case has been returned to the Board.  

By an April 1999 Supplemental Statement of the Case, the RO 
granted service connection for diabetic neuropathy of the 
left leg and diabetic neuropathy of the right leg, both as 
secondary to is service-connected diabetes mellitus.  This 
represents a full grant of the benefits sought in the 
veteran's appealed claims of entitlement to service 
connection for diabetic neuropathy of the left and right 
legs.  Accordingly, as these issues were resolved in the 
veteran's favor, they are no longer before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus has been shown to require 
large doses of insulin, a restricted diet, and regulation of 
activities.  

2.  The diabetes mellitus is severe; it has resulted in 
hypoglycemic reactions with considerable loss of strength.  

3.  The diabetes mellitus has not been shown to result in 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.  


CONCLUSION OF LAW

The schedular requirements for a 60 percent rating, but no 
more, for diabetes mellitus have been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (rating criteria effective prior 
to June 6, 1996) (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At an April 1994 VA examination of the veteran's joints to 
rate an ankle condition, the veteran reported no problems 
with his legs other than his right ankle and occasional 
numbness in his legs.  The examiner found no disabilities of 
the lower extremities other than a right ankle scar.  Lower 
extremity function was normal with good ambulation.  At an 
April 1994 VA examination of the veteran's stomach, the 
examiner observed that there were no peripheral edema or 
cyanosis, and no significant varicosities.  The examiner 
diagnosed, in pertinent part, diabetes mellitus, type I, of 
recent onset, with no significant history of complications 
except mild symptoms of probable early neuropathy.  

In an October 1994 VA Form 9, the veteran informed that he 
injected both regular and NPH insulin, with a combined daily 
insulin dosage of approximately 60 to 70 units per day.  He 
argued that based on his weight this was a large dose.  He 
also informed that he experienced nearly weekly hypoglycemic 
episodes, and that he was on a very restricted diet.  

A February 1996 private intravenous pyelogram showed normal 
urinary tracts bilaterally and a grossly normal bladder.  

A private graded exercise stress test was conducted in 
October 1996.  The examiner assessed negative, adequate 
exercise tolerance without evidence of myocardial ischemia; 
no exercise-induced cardiac arrhythmias; and good exercise 
tolerance.  

In a January 1997 submission, the veteran contended that he 
was entitled to a 60 percent rating for his diabetes 
mellitus, based on high insulin dosages, restricted diet, 
monitored activities, and the possibility of vascular 
insufficiency.  The veteran argued that the Diagnostic Code 
for diabetes mellitus was designed for type II diabetes, 
whereas he had the more severe type I diabetes.  He further 
argued that type I diabetics always had to restrict their 
diet and monitor their activities, so that his type I 
diabetes requiring large doses of insulin warranted a 60 
percent rating.  He also noted that peripheral neuropathy, 
which he had, was frequently associated with vascular 
insufficiency.  He submitted medical treatises to support 
these arguments.  

At a January 1997 Board hearing in Washington, D.C., the 
veteran testified that all the symptoms of diabetes mellitus 
required for a 60 percent rating were present when he filed 
his claim and when he was examined for the disorder.  He 
testified that he developed diabetes at age 25 shortly upon 
separating from service, with the diabetes maturing into type 
I diabetes, requiring insulin.  He testified that he required 
a large amount of insulin for his diabetes.  He argued at the 
hearing that he had a restricted diet rather than a 
maintenance diet because he had type I diabetes, and hence 
could not control his condition with a maintenance diet 
alone.  He testified that his blood sugar varied widely, so 
that he had to carefully monitor his blood sugar, regulate 
his activities, and administer an appropriate insulin dose.  
The veteran also testified that between original diagnosis of 
diabetes mellitus and the time he was first examined for the 
disorder he had lost 78 pounds.  The veteran noted a 
submitted medical letter by Dr. Aleo reporting of a weight 
loss due to diabetes mellitus.  The veteran further testified 
that he had minor complications of his diabetes mellitus, 
consisting numbness in his feet and legs.  He testified that 
the numbness was intermittent but recurrent.  He again argued 
that peripheral neuropathy was medically associated with 
vascular insufficiency, so that he should be assigned a 60 
percent rating on that basis.  

In a November 1997 statement the veteran emphasized that he 
was a type I diabetic, and that he had to monitor all the 
carbohydrates he ate, test his blood sugar six times per day, 
and inject 60 to 120 units of insulin per day.  

In a January 1998 statement, the veteran informed that he 
took very large doses of insulin every day, and contended 
that medical journals informed that under such circumstances 
diabetes mellitus was "always very severe."  The veteran 
further emphasized that because he had type I diabetes, it 
was always worse than the worst type II diabetes.  

At a November 1998 VA diabetes examination the veteran's 
history was noted.  The veteran reported being absent from 
work two days per month due to diabetes mellitus, and 
reported having two to three hypoglycemic reactions per week.  
He described these reactions as including tingling in his 
lips, mild tachycardia, and sweating.  The veteran also 
described having severe hypoglycemic episodes one to two 
times per month.  He reported that his blood sugar by finger 
stick was in the 30's during his last hypoglycemic episode, 
with decreased consciousness at that time.  The veteran 
reported performing finger stick tests three times daily, 
with his blood sugar between 250 and 600 most mornings, with 
his blood sugar in the hypoglycemic range three to five 
mornings per month.  The veteran's glucometer provided an 
average blood sugar reading for the prior month of 239.  The 
veteran took five units of NPH insulin every six hours, for a 
total of 20 units every 24 hours.  He also took 20 to 30 
units of regular insulin at mealtimes and an extra dose with 
an evening snack.  The veteran denied ulcers in his feet or 
cold feet.  However, he gave a history of decrease vibratory 
sensation in the feet, and had paresthesias approximately 25 
days per month, mainly in the instep of the left foot.  

The November 1998 VA examiner examined the veteran and found 
that most neurological findings were normal, including those 
of the face.  There was no weakness atrophy, and there was 
fasciculation in the extremities.  Reflexes 2+ except for 
absent ankle jerks, and toes were downgoing upon plantar 
stimulation.  Sensation was normal throughout except for 
decreased vibration sense and pain/temperature sense in the 
mid-calf area.  Romberg was negative and gait was normal.  
The examiner diagnosed diabetes mellitus.  The examiner 
assessed that the veteran had type I diabetes mellitus, and 
that he took moderate doses of NPH insulin but very large 
doses of regular insulin.  The examiner also assessed large 
blood sugar swings, with both hyperglycemia and hypoglycemia.  
The examiner assessed apparent mild to moderate peripheral 
neuropathy in the lower extremities, and early nephropathy 
renal disease.  The examiner assessed no significant history 
of vascular disease involving the retina or significant eye 
problems related to diabetes.  He also assessed no history of 
vascular deficiency in the legs related to diabetes, with no 
ulcers of the legs or feet.  

The claims file contains a February 1999 report of 
examination from P.A. Levin, M.D., a private physician.  The 
veteran's insulin dosages were to be five units NPH at 
breakfast, lunch, dinner, and bedtime; and 40 to 50 units of 
regular insulin daily.  His blood sugar was noted to have 
ranged most recently from 82 to 360.  The veteran reported 
one episode of hypoglycemia with unawareness.  The examiner 
noted a history of the veteran's diabetes control having 
decreased over the prior one to two years.  Upon examination, 
no abnormalities were noted except decreased pulses at 2+.  
In the extremities, there was no edema, neurological findings 
for sensation and vibration were normal, there were no focal 
motor deficits, and there were no foot ulcers.  The examiner 
assessed type II diabetes in fair control.  He concluded that 
the veteran required dietary review.  The examiner also 
changed the veteran's insulin regimen to 10 units NPH and 5 
units Humalog in the morning, 5 units Humalog at dinner, and 
8 units Humalog at bedtime.  

The claims file contains a February 1999 private treatment 
assessment by a registered nurse, upon the veteran's wife's 
concerns over recent severe hypoglycemic episodes and the 
veteran's self-adjustment of his insulin dose.  The veteran 
was instructed in dosage monitoring and proper diet.  The 
veteran reported having recently begun 30 minutes of aerobic 
exercise daily.  The veteran's insulin dosage was reported.  
He had reported blood sugar readings mostly under 200 with no 
hypoglycemia.  

At a March 1999 VA peripheral nerves examination, the claims 
file was reviewed by the examiner.  The veteran's history of 
insulin-dependent diabetes was noted.  The veteran reported 
losing some sensation in his face three years prior which had 
persisted unchanged since that time.  He also reported some 
leg pain and tingling in the legs.  The examiner noted that 
the veteran's history of variable blood sugar was confirmed 
by medical records.  Specifically, the examiner noted a 
February 24, 1995 record showing a fasting blood sugar of 65, 
and a March 14, 1995 record showing a fasting blood sugar of 
299, which the examiner noted to be a significant shift in 
fasting blood sugar over a short interval.  The examiner also 
noted a significantly abnormal urinalysis of August 1995 
suggestive of renal disease related to diabetes.  However, no 
diagnosis of renal disease was made.  Additional ongoing 
fluctuations in the veteran's blood sugar were noted in the 
medical records.  

In a May 1999 statement the veteran alleged that doctors 
required that he restrict his diet and monitor his activities 
for his diabetes mellitus.  He argued that because he was 
required to take insulin and was under ongoing medical care 
for his diabetes mellitus, and because his diabetes mellitus 
required that he restrict his diet and monitor his 
activities, a 40 percent rating was warranted for the 
disability.  

Analysis

Initially, the Board finds the appellant's claim well-
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability is more 
severe than is reflected in the initial rating assigned with 
service connection.  See Proscelle v. Derwinski, 1 Vet. App. 
629 (1992).  Once it has been determined that the claim is 
well-grounded, the VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the 
claim.  38 U.S.C.A. §  5107.  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the appeal has been obtained.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Effective on June 6, 1996, the criteria for evaluating 
diabetes mellitus were amended.  Where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board remanded the claim in February 1997 and again in 
September 1998 for the RO to consider the claim under old and 
new rating criteria for diabetes mellitus.  The veteran was 
considered by the RO under both criteria in Supplemental 
Statements of the Case in January 1998 and April 1999.  

The Board will review the claim on the basis of both sets of 
rating criteria for diabetes mellitus, applying that set most 
favorable to the veteran.  

For evaluation of diabetes prior to June 6, 1996, a 40 
percent rating is warranted for moderately severe diabetes, 
requiring large insulin dosage, restricted diet, and careful 
regulation of activities, i.e., avoidance of strenuous 
occupational and recreational activities.  A 60 percent 
rating is warranted for severe diabetes with episodes of 
ketoacidosis or hypoglycemic reactions, but with considerable 
loss of weight and strength and with mild complications, such 
as pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  A 100 percent rating is 
warranted for pronounced, uncontrolled disease, that is, with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet, and regulation of activities, with 
progressive loss of weight and strength or severe 
complications.  38 C.F.R. § 4.119, Code 7913 (effective prior 
to June 6, 1996).  

The revised criteria provide a 40 percent evaluation for 
diabetes mellitus which requires insulin, a restricted diet, 
and regulation of activities. The next higher rating of 60 
percent is assigned when the diabetes requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice-monthly visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  The maximum rating of 
100 percent is provided when the diabetes requires more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Code 7913.  

It is beyond serious dispute that the veteran meets the 
requirements for a 40 percent rating under both the old and 
the new criteria.  He requires a large insulin dosage, a 
restricted diet and careful regulation of activities.  He 
does not appear to meet the requirements for a 60 percent 
rating under the new criteria, because it is not indicated 
that he has episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice monthly visits to a diabetic care provider.  However, 
the Board is of the opinion that most of the requirements 
have been met for a 60 percent rating under the old rating 
criteria.  Overall, the diabetes mellitus is severe in 
degree.  There has been a significant problem with 
hypoglycemic reactions.  During the hypoglycemic reactions 
there is a loss of strength.  Pruritis ani, mild vascular 
deficiencies, or ocular disturbances have not been clinically 
documented, but diabetic neuropathy of both lower extremities 
has been demonstrated, and there is a suggestion of diabetic 
renal disease.  A 60 percent rating under the rating criteria 
effective prior to June 6, 1996 is warranted.  

The Board further notes that the requirements for a 100 
rating for diabetes mellitus have not been met under either 
the old or new rating criteria.  Pronounced uncontrolled 
disease is not present.  Severe diabetic complications are 
not present.  Three hospitalizations a year or weekly visits 
to a diabetic care provider are not required to control 
ketoacidosis or hypoglycemic reactions.  

The Board has reviewed the entire record and finds that the 
60 percent rating assigned by virtue of this decision for 
diabetes mellitus reflects the most disabling the disability 
has been since the veteran filed his claim for service 
connection, which is the beginning of the appeal period.  
Thus, the Board has concluded that staged ratings for this 
disability are not warranted.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  



ORDER

A 60 percent rating, but no more, is granted for diabetes 
mellitus, subject to the regulations governing monetary 
awards.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

